DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Preliminary Amendment
1)	Acknowledgment is made of Applicants’ preliminary amendment filed 09/14/21.
Election
2)	Acknowledgment is made of Applicants’ election filed 02/01/22 in response to the restriction and the species election requirement mailed 12/01/21. Applicants have elected with traverse, invention I, and the obesity-related disorders health condition species. Applicants’ traversal is on the basis that there is not a serious search and/or examination burden as set forth under MPEP 803 and 808.02. Applicants contend that both inventions I and II require the step of administering a spore-based probiotic composition as recited. Applicants contend that a search of this subject matter naturally would not be a serious burden since there would be significant overlap within the same field. 
	Applicants’ arguments have been carefully considered, but are not persuasive. As set forth previously, the two inventions differ from one another in method objectives, ultimate goals accomplished, disease conditions improved, and bacterial family colonization increased. The method of invention II requires induction of increased colonization of Bifidobacteriaceae family, increased Faecalibacterium prausnitzii colonization; increased Akkermansia muciniphila colonization; and increased Firmicutes:Bacteroidetes phyla ratio in the gastrointestinal tract.  Unlike invention II, the method of invention I requires protection against cancer, inflammation, metabolic disorders, or obesity-related disorders without requiring an increase in colonization of Bifidobacteriaceae family, increased Faecalibacterium prausnitzii colonization; increased Akkermansia muciniphila colonization; and increased Firmicutes:Bacteroidetes phyla ratio in the gastrointestinal tract,  A search for one does not necessarily identify all pertinent prior art on the other. In addition to separate searches for patent and non-patent prior art, the two different inventions involve different examination issues under each statute and under double patenting. Thus, there is both a search burden and an examination burden. For these reasons, the restriction requirement as set forth is proper, is maintained, and is hereby made Final. 
Status of Claims
3)	Claims 1-10 are pending.  
	Claims 5-10 have been withdrawn from consideration as being directed to a non-elected invention.  See 37 C.F.R 1.142(b) and M.P.E.P § 821.03.  
	The examination within the elected invention I has been extended to the metabolic disorders species.
Claims 1-4 are examined on the merits. 
Information Disclosure Statement
4)	Acknowledgment is made of Applicant’s information disclosure statement filed 03/11/21. The information referred to therein has been considered and a signed copy is attached to this Office Action. 
Sequence Listing
5)	Acknowledgment is made of Applicant’s sequence listing which has been entered in 09/14/21.
Drawings
6)	Acknowledgment is made of Applicants’ drawings filed 09/14/2020. These drawings are objected to for being illegible. Appropriate correction is needed.
Substitute Specification
7)	Acknowledgment is made of Applicants’ substitute specification filed 09/14/21.
Priority
8)	The instant AIA  application is filed 09/14/2020 and claims priority to the provisional application 62/899,301 filed 09/12/2019.
Double Patenting Rejection(s)
9)	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
10)	Claims 1-4 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-6 and 17 of US patent 11,129,860 as evidenced by MegaSporeBioticTM printed pamphlet of Microbiome Labs, pages 1-2, No publication date; and Mandal A. Obesity and Skin Problems, pages 1-4, 27 February 2019. 
	Although the conflicting claims are not identical, they are not patentably distinct from each other because the above-identified claims of the ‘860 patent, drawn to a method of modulating skin microbiota, or modulating dermal and sub-dermal properties (i.e., health outcome) including those associated with acne lesions, comprising administering orally to a human subject a spore-based probiotic composition comprising a daily dose of about 4 x 109 spores of strains Bacillus indicus (HU36), Bacillus subtilis (HU58), Bacillus coagulans (SC-208), Bacillus clausii (SC-109), and Bacillus licheniformis, each strain comprising Bacillus spores, the method resulting in an increase in one or more of acetate, propionate, or butyrate in the human gastrointestinal tract, anticipates the instantly claimed method. That part of the ‘860 patent which defines the administered probiotic composition identifies it as Megasporebiotic of Microbiome Labs, which is known to comprise SL-307 strain of Bacillus licheniformis along with strains Bacillus indicus (HU36), Bacillus subtilis (HU58), Bacillus coagulans (SC-208) and Bacillus clausii (SC-109) as disclosed in MegaSporeBioticTM printed pamphlet of Microbiome Labs. See pages 1 and 2. Furthermore, that obesity has a number of effects on skin heath and that acne is an obesity-associated disorder are inherent from the claims of the ‘860 patent in light of what was well known in the art. For instance, see page 1 of Mandal A.
11)	Claims 1-4 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-14 of the co-pending application 17468485 as evidenced by MegaSporeBioticTM printed pamphlet of Microbiome Labs, pages 1-2, No publication date; and Mandal A. Obesity and Skin Problems, pages 1-4, 27 February 2019.  
	Although the conflicting claims are not identical, they are not patentably distinct from each other because the above-identified claims of the co-pending ‘485 application, drawn to a method of modulating dermal and sub-dermal properties (i.e., health outcome) including those associated with acne lesions, or modulating skin microbiota, comprising administering orally to a human subject a spore-based probiotic composition comprising a daily dose of about 4 x 109 spores of strains Bacillus indicus (HU36), Bacillus subtilis (HU58), Bacillus coagulans (SC-208), Bacillus clausii (SC-109), and Bacillus licheniformis, each strain comprising Bacillus spores, the method resulting in an increase in one or more of acetate, propionate, or butyrate in the human gastrointestinal tract, anticipates the instantly claimed method. That part of the as-filed specification of the co-pending ‘485 application which defines the administered probiotic composition identifies it as Megasporebiotic of Microbiome Labs, which is known to comprise the SL-307 strain of Bacillus licheniformis along with strains Bacillus indicus (HU36), Bacillus subtilis (HU58), Bacillus coagulans (SC-208) and Bacillus clausii (SC-109) as disclosed in MegaSporeBioticTM printed pamphlet of Microbiome Labs. See pages 1 and 2. That obesity has a number of effects on skin heath and that acne is an obesity-associated disorder are inherent from the claims of the ‘485 patent in light of what was well known in the art. For instance, see page 1 of Mandal A.
This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented. 
Rejection(s) under 35 U.S.C § 112(a) or (Pre-AIA ), First Paragraph
12)	The following is a quotation of 35 U.S.C § 112(a): 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out the invention.  

13)	Claim 1 and the dependent claims 2-4 are rejected under 35 U.S.C § 112(a) or 35 U.S.C § 112 (pre-AIA ), first paragraph, as containing subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention, because the specification does not provide evidence that the claimed biological material is (1) known and readily available to the public; (2) reproducible, e.g. sequenced; or (3) deposited.
	Claim 1 recites Bacillus indicus (HU36), Bacillus subtilis (HU58), Bacillus coagulans SC-208, Bacillus clausii SC-109, and Bacillus licheniformis SL-307 strains. It is apparent that the recited strains are required to practice the claimed invention and therefore must be known and readily available to the public, or obtainable by a reproducible method set forth in the specification. If not so obtainable or available, the enablement requirements of 35 U.S.C § 112(a) or (pre-AIA ), first paragraph may be satisfied by a deposit of each of the recited strains at an acceptable depository. From page 20 of the instant specification, it appears that Bacillus indicus HU36, Bacillus subtilis HU58, Bacillus coagulans SC-208, and Bacillus clausii SC-109 are deposited under the accession numbers NCIMB 41361, NCIMB 0283, DSM 32639, and DSM 32640. If these deposits have been made under the provisions of the Budapest Treaty, then a statement, an affidavit or declaration by Applicants or assignees having the authority and control over the conditions of the deposit, or a statement by an attorney of record who has a registration number over his or her signature, is required. The statement should state that the deposits have been accepted by an International Depository Authority under the provisions of the Budapest Treaty, that all restrictions upon public access to the deposits will be irrevocably removed upon the grant of a patent on this application and that the deposit will be replaced, if viable samples cannot be dispensed by the depository. This requirement is necessary when deposits are made under the provisions of the Budapest Treaty as the Treaty leaves this specific matter to the discretion of each state. The statement should identify the deposited bacterial strains by their depository accession numbers, establish that the deposited strains are the same as the ones described in the specification/claims, and establish that the deposited strains were in Applicants’ possession at the time of filing. As a means of satisfying the necessary criteria of the deposit rules, for completing the record, and to show that the claimed strains are the same as the ones deposited, Applicants may submit a copy of the contract or the notice of acceptance of the strains by the depository. 
	There is no evidence that the SL-307 strain of Bacillus licheniformis has been deposited at an acceptable depository. 
	If the deposits are non-Budapest Treaty deposits, then in order to certify that the deposits meets the requirements set forth in 37 CFR 1.801-1.809 and MPEP 2402-2411.05, a statement, affidavit or declaration by Applicants, by an attorney of record over his or her signature and registration number, or by someone in a position to corroborate the facts of the deposit would satisfy the requirements herein by stating and providing that:
(a)  During the pendency of the application, access to the invention will be afforded to the Commissioner upon request;
(b)  All restrictions upon availability to the public will be irrevocably removed upon granting of the patent;
(c)  The deposits will be maintained in a public depositary for a period of 30 years, or 5 years after the last request or for the enforceable life of the patent, whichever is longer; and
(d)  Provide evidence of the test of the viability of the biological material at the time of deposit (see 37 CFR 1.807).
A viability statement for each deposit of a biological material not made under the Budapest Treaty must be filed in the application. The application must contain: 1) The name and address of the depository; 2) The name and address of the depositor; 3) The date of deposit; 4) The identity of the deposit and the accession number given by the depository; 5) The date of the viability test; 6) The procedures used to obtain a sample if the test is not done by the depository; and 7) A statement that the deposits are capable of reproduction. If the deposits were made after the effective filing date of the application for patent in the United States, a verified statement is required from a person in a position to corroborate that the strains described in the specification as filed are the same as those deposited in the depository. Corroboration may take the form of a showing of a chain of custody from Applicants to the depository coupled with corroboration that the deposits are identical to the biological materials described in the specification and in the Applicants’ possession at the time the application was filed. 
Applicants’ attention is directed to In re Lundack, 773 F.2d. 1216, 227 USPQ 90 (CAFC 1985) and 37 C.F.R § 1.801-1.809 for further information concerning deposit practice.  
Rejection(s) under 35 U.S.C § 112(b) or (Pre-AIA ), Second Paragraph
14)	The following is a quotation of 35 U.S.C § 112(b): 
(B)  CONCLUSION --The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
 
The following is a quotation of 35 U.S.C § 112 (pre-AIA ), second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

15)	Claims 1-4 are rejected under 35 U.S.C § 112(b) or 35 U.S.C § 112 (pre-AIA ), second paragraph as being indefinite, for failing to particularly point out and distinctly claim the subject matter which inventor or a joint inventor or for the pre-AIA  the Applicants regard as the invention.
	(a)	Claim 1 is indefinite for including limitations within parentheses: ‘(HU36)’ and ‘(HU58)’. This raises an indefiniteness issue as to whether or not the recited feature is optional. MPEP § 2173.05(d). For the purpose of distinctly claiming the subject matter, it is suggested that Applicants replace the above-identified limitations with the limitations --HU36-- and --HU58-- respectively.
  	(b)	Claim 4 is indefinite for including the parenthetic limitation ‘(CFUs)’. This raises an indefiniteness issue as to whether or not the recited feature is optional. MPEP § 2173.05(d).
(c)	Claim 4 is further ambiguous and indefinite in the limitations: ‘spores (CFUs)’. Are these synonyms? One of ordinary skill in the art cannot understand in an unambiguous way the scope of the claim. It is suggested that Applicants delete the parenthetic limitation in its entirety as it appears to be unnecessary in the claim. 
(d)	Claim 1 is ambiguous and indefinite in the phrase: ‘composition comprising strains …… each strain comprising Bacillus spores,’. It is unclear how a strain can comprise spores. For the purpose of distinctly claiming the subject matter, it is suggested that Applicants replace the above-identified limitations with the limitations --composition comprising spores of strains …… 
	(e)	Claim 3 is ambiguous and indefinite in the limitation ’increased’ because ‘increased’ is a relative term, which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the claim.  What degree or extent of increase is encompassed and ‘increased’ compared to what is unclear.  One of ordinary skill in the art cannot understand in an unambiguous way the scope of the claim.  
	(f)	Claim 3 is further ambiguous and indefinite with regard to the antecedence in the limitation ’the human gastrointestinal tract’, i.e., without particularly pointing out that the gastro-intestinal tract is of the human subject administered with the probiotic composition. For the purpose of distinctly claiming the subject matter, it is suggested that Applicants replace the above-identified limitations with the limitations --the gastrointestinal tract of the human subject--.
(g)	Claims 2-4, which depend from claim 1, are also rejected as being indefinite because of the indefiniteness identified above in the base claim.
Notice Re Prior Art Available under Both Pre-AIA  and AIA  
In the event the determination of the status of the application as subject to AIA  35 U.S.C § 102 and § 103 (or as subject to pre-AIA  35 U.S.C § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection would be the same under either status.  
Rejection(s) under 35 U.S.C § 102
16)	The following is a quotation of the appropriate paragraphs of 35 U.S.C § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

17)	Claims 1-4 are rejected under 35 U.S.C § 102(a)(1) as being anticipated by McFarlin et al. (World J. Gastrointest. Pathophysiol. 8: 117-126, 15 August 2017 - Applicants’ IDS) as evidenced by Marzorati et al. (Food Res. International 149: 110676, pages 1-10, 2021) and Boutagy et al. (Biochimie 124: 11-20, published online 29 June 2015). 
	McFarlin et al. disclosed a method of orally administering an effective amount of the spore-based probiotic composition, MegaSporebiotic, to responder human subjects who had a high-fat meal and an increased blood endotoxin level, wherein the composition comprised four billion (i.e., about 4 x 109) spores of Bacillus indicus HU36, Bacillus subtilis HU58, Bacillus coagulans, Bacillus licheniformis, and Bacillus clausii. The prior art method resulted in a significant reduction in post-prandial dietary endotoxemia or metabolic endotoxemia (i.e., metabolic disorder), reduction in serum triglycerides and endotoxin, reductions in disease risk biomarkers, a significant reduction in biomarkers such as IL-12p70, IL-1beta, and ghrelin; and reduction in the symptoms and incidence of leaky gut syndrome, i.e., all representing improved health outcome as recited in instant claim 1. See title; ‘METHODS’ section bridging pages 117 and 118; ‘CONCLUSION’ and ‘Core tip’ sections on page 118; sections entitled ‘Innovations and breakthroughs’, ‘Applications’, and ‘Terminology’ on page 125; section entitled  ‘Supplementation conditions’ on page 120; ‘MATERIALS AND METHODS’ section on pages 119 and 120; right column of page 122; first full sentence of the first full paragraph in right column of page 124; ‘Background’ section on page 124; and the first two full sentences of page 122. That metabolic endotoxemia is associated with obesity is inherent in the teachings of the prior art in light of what was recognized in the art. For instance, see abstract of Boutagy et al. That the MegaSporebiotic composition administered in McFarlin’s method necessarily contained therein spores of Bacillus indicus HU36, Bacillus subtilis HU58, Bacillus coagulans SC208, Bacillus licheniformis SL307, and Bacillus clausii SC109 is inherent from the teachings of the prior art in light of what is well known in the art. For instance, Marzorati et al. taught that MegaSporebioticTM administered in McFarlin’s method comprises therein the spores of each of Bacillus indicus HU36, Bacillus subtilis HU58, Bacillus coagulans SC208, Bacillus licheniformis SL307, and Bacillus clausii SC109. See the last but one full sentence in the paragraph bridging pages 1 and 2 which is set forth below [Emphasis added]: 
MegaSporeBiotic™ is a spore-based probiotic comprised of Bacillus indicus (HU36), Bacillus subtilis (HU58), Bacillus coagulans (SC208), Bacillus licheniformis (SL307), and Bacillus clausii (SC109) that has demonstrated health benefits in both human and murine studies (Catinean et al., 2019, 2020; McFarlin et al., 2017; Neag et al., 2020).

The reference of McFarlin et al., 2017 cited supra by Marzorati et al. is provided on page 9 therein as: 
McFarlin, B. K., Henning, A. L., Bowman, E. M., Gary, M. A., & Carbajal, K. M. (2017).
Oral spore-based probiotic supplementation was associated with reduced incidence
of post-prandial dietary endotoxin, triglycerides, and disease risk biomarkers. World
Journal of Gastrointestinal Pathophysiology, 8(3), 117–126.

All the effects, i.e., therapeutic and/or prophylactic or otherwise including the protective effects against obesity-related disorders in a human subject resulting from the administration of the very same spore-based probiotic composition, MegaSporebiotic, comprising therein spores of each of Bacillus indicus HU36, Bacillus subtilis HU58, Bacillus coagulans SC208, Bacillus licheniformis SL307, and Bacillus clausii SC109 strains in the method of the prior art are the intrinsic effects resulting therefrom. ‘To serve as an anticipation when the reference is silent about the asserted inherent characteristic, such gap in the reference may be filled with recourse to extrinsic evidence. Such evidence must make clear that the missing descriptive matter is necessarily present in the thing described in the reference, and that it would be so recognized by persons of ordinary skill.’ Continental Can Co. USA v. Monsanto Co., 948 F.2d 1264, 1268, 20 USPQ2d 1746, 1749 (Fed. Cir. 1991).  Note that as long as there is evidence of record establishing inherency, failure of those skilled in the art to contemporaneously recognize an inherent property, function or ingredient of a prior art reference does not preclude a finding of anticipation. Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1349, 51 USPQ2d 1943, 1948 (Fed. Cir. 1999). Also note that the critical date of extrinsic evidence need not antedate the filing date. See MPEP 2124.  
	Clearly, claims 1-4 are anticipated by McFarlin et al. The reference of Marzorati et al. or Boutagy et al. is not used as a secondary reference in combination with McFarlin et al., but rather is used to show that every element of the claimed subject matter is disclosed by McFarlin et al. with the unrecited limitation(s) being naturally flowing from and being inherent as evidenced by the state of the art. See In re Samour 197 USPQ (CCPA 1978). 
18)	Claims 1-4 are rejected 35 U.S.C § 102(a)(1) as being anticipated by Roesslein M. MegaSpore (MegasproreBiotic): Everything you need to know about the World’s best probiotic, Wellness Optimization Series, pages 1/23 to 23/23, 28 July 2019 as evidenced by Marzorati et al. (Food Res. International 149: 110676, pages 1-10, 2021).
Roesslein M disclosed a method of administering to human subjects the multifunctional spore-based MegaSporeBiotic probiotic composition comprising spores of Bacillus indicus HU36, Bacillus subtilis HU58, Bacillus coagulans SC208, Bacillus licheniformis SL307, and Bacillus clausii SC109. The prior art spore-based multifunctional MegaSporeBiotic composition supports a variety of functions in the body and effectively reconditions the gut, encourages the growth of key health-promoting commensal gut bacteria, and increases the production of short chain fatty acids such as butyrate. The spores in said composition significantly blunted LPS, triglycerides, and systemic inflammatory biomarkers IL-6, IL-8, IL-12, MCP-1 and IL-1beta (i.e., biomarkers of obesity-related disorders), effectively modulated the immune system, reduced biomarkers of leaky gut, induced a clear shift to a protective microbiome (i.e., modulation of microbial community), and showed therapeutic effects on weight loss and triglycerides, liver protection, hepatic encephalopathy (i.e., protection against obesity-related disorders) etc. The prior art spore-based multifunctional MegaSporeBiotic probiotic composition is for protecting against obesity, metabolic syndrome and cardiovascular disease. See entire document including pages 1/23 to 5/23, 7/23 to 9/23, and 12/23. That the MegaSporebiotic composition administered in the prior art method necessarily contained therein four billion (i.e., about 4 x 109) spores of Bacillus indicus HU36, Bacillus subtilis HU58, Bacillus coagulans SC208, Bacillus licheniformis SL307, and Bacillus clausii SC109 is inherent from the teachings of the prior art in light of what is well known in the art. For instance, Marzorati et al. taught that MegaSporebioticTM  comprises therein four billion (i.e., about 4 x 109) spores of each of Bacillus indicus HU36, Bacillus subtilis HU58, Bacillus coagulans SC208, Bacillus licheniformis SL307, and Bacillus clausii SC109. See the sentence bridging the two columns on page 2.
	Clearly, claims 1-4 are anticipated by Roesslein M. The reference of Marzorati et al. is not used as a secondary reference in combination with Roesslein M., but rather is used to show that every element of the claimed subject matter is disclosed by Roesslein M with the unrecited limitation(s) being naturally flowing from and being inherent as evidenced by the state of the art. See In re Samour 197 USPQ (CCPA 1978). 
Claim Objection(s)
19)	Claim 3 is objected to for missing a period at the end of the claim.  

Conclusion
20)	No claims are allowed.
Correspondence
21)	Papers related to this application may be submitted to Group 1600, AU 1645 by facsimile transmission.  Papers should be transmitted to the Office’s Central Rightfax number 571-273-8300 via the PTO Fax Center, which receives transmissions 24 hours a day and 7 days a week.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
22)	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to S. Devi, Ph.D., whose telephone number is (571) 272-0854. A message may be left on the Examiner’s voice mail system. The Examiner is on a flexible work schedule, however she can normally be reached Monday to Friday from 7.00 a.m. to 4.00 p.m. (EST). If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Nickol, can be reached on (571) 272-0835. 
23)	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.Mov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000. 


/SARVAMANGALA DEVI/
S. Devi, Ph.D.Primary Examiner, Art Unit 1645                                                                                                                                                                                                        

May, 2022